 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    STACIE DAVIS,

 9                                   Plaintiff,             CASE NO. C19-1929-JCC

10            v.
                                                            ORDER GRANTING APPLICATION
11    HELEN C. CHOO, et al.,                                TO PROCEED IN FORMA PAUPERIS

12                                   Defendants.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 2) is GRANTED. However, because this matter

17   appears subject to dismissal, see Davis v. 76 Stop Store Owner(s), C19-1380-RSM, the

18   undersigned recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is

19   directed to send a copy of this Order to plaintiff and to the assigned District Judge.

20          DATED this 6th day of December, 2019.

21

22
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
